Citation Nr: 1428305	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  08-27 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 1985, November 1986 to June 1995, February 2003 to October 2003, and September 2005 to September 2006.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In connection with this appeal, the Veteran participated in an informal conference with a Decision Review Officer (DRO) of the RO in November 2009.  A summary of the proceeding is associated with the claims files.

When this case was before the Board in June 2012, it was decided in part and remanded in part.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

The Board's review of the record reveals that further development is warranted.

The Veteran contends that he has a sleep disorder due to active military service in Iraq.  In addition, in a September 2008 statement, he alleged that his sleep disorder was secondary to his service-connected posttraumatic stress disorder (PTSD).

VA treatment notes indicate that the Veteran reported symptoms of variable sleep patterns and was given medication for difficulty sleeping.  In August 2007, the Veteran reported poor sleep along with irritability, anger, depression, and anxiety.  A March 2008 VA treatment note reflects that the Veteran had "sleep issues" before medication, and that he continued to have nightmares but was no longer waking up.

A summary of a November 2009 informal hearing conference with a DRO indicates that the Veteran reported his sleep disorder was a symptom of a pending PTSD claim.

In a December 2009 VA examination, the Veteran stated he was not sleeping and reported that he was diagnosed with PTSD and prescribed a sleep aid in 2006 at the Dorn VA Medical Center.  The Veteran reported having nightmares and sleeping only two to three hours per night for about three to four days, which made him exhausted and resulted in six to seven hours of sleep per night for the following day or two.  The VA examiner diagnosed PTSD and major depressive disorder.

In a June 2012 Board decision, the issue of entitlement to service connection for a sleep disorder was remanded because the December 2009 VA examination report failed to discuss whether the Veteran had a current sleep disorder that was related to active military service and requested an additional examination to address the nature and etiology of any current sleep disorder.  

Pursuant to the June 2012 Board decision, the Veteran was afforded another VA examination in July 2012.  He was diagnosed with PTSD and major depressive disorder.  The Veteran reported that he slept about two to three hours per night, then would crash and sleep longer and that he held this sleep pattern for the past eight years.  The Veteran stated he was a platoon sergeant in Iraq who was responsible for 38 people, which left little time for sleep.  The Veteran stated he did not have difficulty with insomnia prior to Iraq and would sleep about seven hours per night.  The VA examiner noted the Veteran had symptoms of chronic sleep impairment and that his sleep problems began after returning from Iraq in 2004, where he, "didn't sleep because of the war going on."  The VA examiner opined that, "the Veteran's sleep disorder was at least as likely as not related to his active service," because the timing of the sleep disturbance began after his return from Iraq and he reported frequently disrupted sleep in Iraq due to attacks, sirens, and his required duties as a platoon sergeant.  The VA examiner noted that the Veteran experienced continued insomnia, with onset insomnia and terminal insomnia, since active duty and also opined that the Veteran's sleep disturbance was related to his diagnoses of PTSD and major depressive disorder, "along with the sleep pattern he started in Iraq."

After reviewing the July 2012 VA examination report, the Board has determined that the originating agency did not substantially comply with the June 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds the July 2012 VA medical opinion to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the conclusions reached by the June 2012 VA examiner do not address the requested inquiries.  The June 2012 VA examiner failed to provide a diagnosis of a sleep disorder or discuss why a sleep disorder could be not diagnosed.  The June 2012 VA examination opinion suggests, but does not establish, that the Veteran has a sleep disorder, related to his service or service-connected PTSD.

Given the lack of a diagnosis in the VA examination reports and treatment records, and conflicting evidence as to the etiology of the Veteran's sleep disturbance symptoms, the originating agency should arrange for the Veteran to be afforded an additional VA examination to confirm or rule out a diagnosis of a sleep disorder.

As the claims file and Virtual VA file only include VA treatment records from the Columbia VA Medical Center through March 2010, the originating agency should obtain and associate with the record all outstanding, pertinent VA records.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include VA treatment records from the Columbia VAMC for the time period from March 2010 to the present.  

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine whether the Veteran has had a sleep disorder at any time during the pendency of the claim and if so, the etiology of the disorder.  Any indicated tests or studies should be performed.

The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.

A diagnosis of a sleep disorder should be made or ruled out.  If a sleep disorder is diagnosed, the examiner should explain why the diagnosis was rendered.  If a sleep disorder is not diagnosed, the examiner should explain why the diagnosis is not warranted.  If evidence of a sleep disorder is not found at the time of the examination, the examiner should never the less determine whether a sleep disorder has been present at any time during the period of the claim.  If the examiner determines that a sleep disorder is currently present or has been present at any time during the pendency of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is etiologically related to service, and if not an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's service-connected psychiatric disability.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for a scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                    (CONTINUED ON NEXT PAGE)




This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



